Case 3:18-cr-00057-CAR-CHW Document 51 Filed 02/14/19 Page 1of5

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF GEORGIA

ATHENS DIVISION
UNITED STATES OF AMERICA, CRIMINAL NO. 3:18-CR-57
SUPERSEDING INDICTMENT
v.
VIOLATION(S):
CHANDLER MOORE, 21 U.S.C. § 846 i/c/w
WILLIAM MATHEW HOWARD, 21 U.S.C. § 841(a)(1)
and AMY LAURA LEONARD, 21 U.S.C. § 841(b)(1)(A) (viii)
21 U.S.C. § 841(b)(1)(C)
Defendants. 18 U.S.C. § 2

18 U.S.C. § 922(g)(1)
18 U.S.C. § 924(a)(1)
. 18 U.S.C. § 924(c)

18 U.S.C. § 924(d)(1)
21 U.S.C. § 853

28 U.S.C. § 2461(c)

 

 

THE GRAND JURY CHARGES:
COUNT ONE

(CONSPIRACY TO POSSESS WITH INTENT TO DISTRIBUTE
METHAMPHETAMINE)

From on or about January 1, 2017, and continuing to on or about September 22, 2018, in
the Athens Division of the Middle District of Georgia, and elsewhere within the jurisdiction of this
Court,

CHANDLER MOORE,
WILLIAM MATHEW HOWARD, and
AMY LAURA LEONARD,
defendants herein, knowingly and intentionally conspired with each other and with Cecil Wampler,
not indicted herein and with other persons, known and unknown to the Grand Jury, to knowingly

and intentionally possess with intent to distribute Schedule II controlled substances, to-wit:

methamphetamine, in an amount over 50 grams, in violation of Title 21, United States Code,
Case 3:18-cr-00057-CAR-CHW Document 51 Filed 02/14/19 Page 2 of 5

Section 846, in connection with Title 21, United States Code, Sections 841(a)(1) and
(b)(1)(A)(viii).
COUNT TWO
(POSSESSION WITH INTENT DISTRIBUTE METHAMPHETAMINE)
That on or about May 17, 2018, in the Athens Division of the Middle District of Georgia,
and elsewhere within the jurisdiction of the Court,

WILLIAM MATHEW HOWARD, and
AMY LAURA LEONARD,

defendants herein, aided and abetted by each other and by Cecil Wampler, not indicted herein, and
with others, both known and unknown to the Grand Jury, knowingly and intentionally possessed
with intent to distribute a Schedule II controlled substance, to-wit: a mixture containing a
detectable amount of methamphetamine, in violation of Title 21, United States Code, Sections
841(a)(1), 841(b)(1)(C), and Title 18, United States Code, Section 2.

COUNT THREE

(POSSESSION OF A FIREARM IN FURTHERANCE OF A DRUG TRAFFICKING
CRIME)

That on or about May 17, 2018, in the Athens Division of the Middle District of Georgia,
and elsewhere within the jurisdiction of the Court,

WILLIAM MATHEW HOWARD, and
AMY LAURA LEONARD,

defendants herein, aided and abetted by each other and by Cecil Wampler , not indicted herein and
by others, both known and unknown to the Grand Jury, did knowingly possess a firearm, to-wit:
one Ruger, model Lc9, Serial Number 321-41972, one RG revolver Serial Number 22403 and one
Phoenix Arms, model HP22a, Serial Number 4231257, in furtherance of a drug trafficking crime

for which they may be prosecuted in a court of the United States, that it, the offenses set forth in
Case 3:18-cr-00057-CAR-CHW Document 51 Filed 02/14/19 Page 3 of 5

Counts One and Two of this Indictment, and did knowingly carry said firearm during and in
relation to the drug trafficking crimes set forth in Count One and Count Two, all in violation of
Title 18, United States Code, Sections 924(c)(1)(A), and Title 18, United States Code, Section 2.
COUNT FOUR
(POSSESSION OF A FIREARM BY A CONVICTED FELON)

On or about May 17, 2018, in the Athens Division of the Middle District of Georgia, and

elsewhere within the jurisdiction of this Court,
AMY LAURA LEONARD and WILLIAM MATHEW HOWARD,
defendant herein, having been convicted of a crime punishable by imprisonment for a term
exceeding one (1) year, aided and abetted by others both known and unknown to the Grand Jury,
did knowingly possess, in and affecting interstate and foreign commerce, a firearm, to wit: one (1)
Ruger, model LC9 pistol, Serial Number 321-41972, one (1) RG, revolver, Serial Number 22403;
and one (1) Phoenix Arms, model HP22A pistol, Serial Number 4231257, said firearm having
been shipped and transported in interstate and foreign commerce, all in violation of Title 18, United
States Code, Sections 922(g)(1), 924(a)(2) and 2.
FORFEITURE NOTICE

(21 U.S.C. § 853, 18 U.S.C. § 924(d)(1), and

28 U.S.C. § 2461(c) — Criminal Forfeiture)

1. The allegations contained in Counts One through Four of this Indictment are hereby
re-alleged and incorporated by reference into this Notice for the purpose of alleging forfeitures to
the United States of America, pursuant to the provisions of Title 21, United States Code, Section
853, and/or Title 18, United States Code, Section 924(d)(1), in conjunction with Title 28, United
States Code, Section 2461(c).

2. Upon conviction of the offense(s) in violation of Title 21, United States Code,
Case 3:18-cr-00057-CAR-CHW Document 51 Filed 02/14/19 Page 4 of 5

Section 846, in connection with Title 21, United States Code, Sections 841(a)(1) and
(b)(1)(A)(viii) set forth in Count One; Title 21, United States Code, Sections 841(a)(1) and
841(b)(1)(C) set forth in Count Two; Title 18, United States Code, Section 924(c)(1)(A) set forth
in Count Three; and/or Title 18, United States Code, Sections 922(g)(1) and 924(a)(2) set forth in
Count Four of the Indictment the defendant(s),

WILLIAM MATHEW HOWARD, and
AMY LAURA LEONARD

shall forfeit to the United States of America pursuant to Title 21, United States Code, Section 853,
any property constituting, or derived from, any proceeds obtained, directly and indirectly, as a
result of such offense(s), and any property, real or personal, used, or intended to be used in any
manner or part to commit, or to facilitate the commission of the offense(s); and/or any firearms
and ammunition involved in the commission of the offense(s), pursuant to Title 18, United States
Code, Section 924(d)(1), in conjunction with Title 28, United States Code, Section 2461(c).

3. If any of the property subject to forfeiture, as a result of any act or omission of the
defendant(s):

(a) cannot be located upon exercise of due diligence;

(b) has been transferred, sold to or deposited with, a third person;

(c) has been placed beyond the jurisdiction of the court;

(d) has been substantially diminished in value; or

(e) has been commingled with other property which cannot be subdivided

without difficulty,

the United States of America shall be entitled to forfeiture of substitute property pursuant to Title
21, United States Code, Section 853(p), and/or Title 18, United States Code, Section 924(d)(1),

as incorporated by Title 28, United States Code, Section 2461(c).
Case 3:18-cr-00057-CAR-CHW Document 51 Filed 02/14/19 Page 5of5

All pursuant to Title 21, United States Code, Section 853, Title 18, United States Code,
Section 924(d)(1), and Title 28, United States Code, Section 2461(c).

A TRUE BILL.

s/ Foreperson of the Grand Jury
FOREPERSON OF THE GRAND JURY

PRESENTED BY:

CHARLES E. PEELER
UNITED STATES ATTORNEY

 

ASSISTANT VED STATES ATTORNEY

Filed in open court this \ day of February, AD 2019.

Cees

Deputy Clerk
